Citation Nr: 1602277	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  14-38 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an earlier effective date for the grant of dependency and indemnity compensation (DIC) benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1956 to October 1959.  The Veteran died in May 2010.  The Appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In her October 2014 substantive appeal, the Appellant requested a Board hearing before a Veterans Law Judge.  The hearing was scheduled, and the Appellant was appropriately notified.  However, she withdrew the request in a written correspondence received in June 2015.  As such, the Board finds that the Appellant has been afforded her opportunity for a hearing and that her request to testify before the RO or Board has been withdrawn.  38 C.F.R. § 20.704(e) (2015).


FINDING OF FACT

In January 2015, prior to the promulgation of a decision in the appeal, the Appellant requested withdrawal of the appeal of any pending issues.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issue of entitlement to an earlier effective date for the grant of DIC benefits have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

In a written statement received in January 2015, prior to promulgation of a Board decision in the appeal, the Appellant notified VA that she wants to discontinue the appeal of her current claim, which in this case pertains to entitlement to an earlier effective date for the grant of DIC benefits.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn on the record during a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  With regard to the issue withdrawn by the Appellant, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal pertaining to entitlement to an earlier effective date for the grant of DIC benefits, and it is dismissed.


ORDER

The appeal is dismissed.




____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


